EXHIBIT 10.2

COUNTERPART FOR ADDITIONAL GUARANTORS

This COUNTERPART (this “Counterpart”), dated August 16, 2012, is delivered
pursuant to Section 16 of the Guaranty referred to below. The undersigned hereby
agrees that this Counterpart may be attached to the Second Lien Guaranty, dated
as of October 9, 2008 (as it may be from time to time amended, modified or
supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and Wilmington Trust, National Association, as
successor-in-interest to The Bank of New York Mellon, as Collateral Agent, as
Guarantied Party. The undersigned, by executing and delivering this Counterpart,
hereby becomes an Additional Guarantor under the Guaranty in accordance with
Section 16 thereof and agrees to be bound by all of the terms thereof.

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of as of
August 16, 2012.

 

NextWave Holdco LLC By:  

/s/ Francis J. Harding

Title:  

Francis J. Harding, Treasurer

Address:   12264 El Camino Road, Ste. 305   San Diego, California 92130  
Facsimile: 858-704-7825   Attention: Frank Cassou, Esq.

NextWave Metropolitan Inc. By:  

/s/ Francis J. Harding

Title:  

Francis J. Harding, President

Address:   12264 El Camino Road, Ste. 305   San Diego, California 92130  
Facsimile: 858-704-7825   Attention: Frank Cassou, Esq.